J-S25021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1490 WDA 2014


               Appeal from the Order entered August 12, 2014
               In the Court of Common Pleas of Butler County
              Criminal Division at No: CP-10-CR-0002279-2011


COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1491 WDA 2014


               Appeal from the Order entered August 12, 2014
               In the Court of Common Pleas of Butler County
              Criminal Division at No: CP-10-CR-0000659-2011

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1492 WDA 2014


              Appeal from the Order entered August 12, 2014
              In the Court of Common Pleas of Butler County
J-S25021-15


              Criminal Division at No: CP-10-CR-0000658-2011

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1493 WDA 2014


               Appeal from the Order entered August 12, 2014
               In the Court of Common Pleas of Butler County
              Criminal Division at No: CP-10-CR-0000656-2011

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1494 WDA 2014


               Appeal from the Order entered August 12, 2014
               In the Court of Common Pleas of Butler County
              Criminal Division at No: CP-10-CR-0000347-2011

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

ALEXANDER CASH, JR.

                        Appellee                 No. 1495 WDA 2014


              Appeal from the Order entered August 12, 2014
              In the Court of Common Pleas of Butler County


                                    -2-
J-S25021-15


                Criminal Division at No: CP-10-CR-0001255-2010

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

ALEXANDER CASH, JR., A/K/A MARLO
TYSHAWN JOHNSON

                            Appellee                  No. 1496 WDA 2014


                 Appeal from the Order entered August 12, 2014
                 In the Court of Common Pleas of Butler County
                Criminal Division at No: CP-10-CR-0000062-2010

BEFORE: BENDER, P.J.E., STABILE, and PLATT,* JJ.

JUDGMENT ORDER BY STABILE, J.:                             FILED MAY 28, 2015

        In these seven consolidated cases, the trial court sua sponte, and

without notice to any party, entered “amended orders” on August 12, 2014,

modifying the sentences of Appellee, Alexander Cash, Jr., to make him

eligible for boot camp. The trial court entered these orders more than two

years after it sentenced Appellee on May 17, 2012.          The Commonwealth

appeals, and the trial court concedes it lacked jurisdiction to modify its prior

judgments. We agree.

        Generally, a trial court loses jurisdiction to modify its orders 30 days

after entry of the order. 42 Pa.C.S.A. § 5505. The general rule is subject to

a court’s limited, inherent authority to “correct patent errors despite the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -3-
J-S25021-15



absence of traditional jurisdiction.” Commonwealth v. Holmes, 933 A.2d
57, 65 (Pa. 2007).

      The trial court apparently entered the August 12, 2014 amended

orders in response to a letter from the Department of Corrections (DOC).

There is no suggestion that the May 17, 2012 judgments of sentence

contained patent errors subject to correction absent a lack of traditional

jurisdiction. Indeed, Appellee’s negotiated pleas did not include a discussion

of boot camp, because he is serving a 5 to 15 year sentence and therefore is

ineligible for boot camp. See 61 Pa.C.S.A. § 3903 (defining “eligible inmate”

as a person serving a maximum sentence of five years or less). In sum, the

trial court lacked jurisdiction to enter the August 12, 2014 amended orders.

Therefore, we vacate those orders.

      Orders vacated. Cases remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/2015




                                     -4-